DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the apparatus (claims 1-11) in the reply filed on May 4, 2022 is acknowledged.  The traversal is on the ground(s) that the proposed inventions are independent and distinct from one another and that the examiner would need to review the same pertinent fields and classes of prior art relating to the other groups.  This is not found persuasive because the method of fabrication of the pipette and the system for fabrication of the pipette do not necessarily reside in the same classification areas as the recited apparatus (i.e. pipette).  Additionally, applicant has not demonstrated that the common technical feature of the groups is a special technical feature in light of the teachings of Cadotte, Jr. et al. Regarding the argument that Cadotte is silent to pipettes without circumferential witness features, it is noted that this feature is not a common technical feature of the groups.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-16, 19-22, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 4, 2022.

Drawings
The drawings were received on May 27, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner asserts that the incorporation of the term “substantially” to describe the inner diameter of the tip region is indefinite because the specification does not provide for the full scope of what is intended to be encompassed by said terminology, nor does the claim provide a manner to determine a limit on the nature of “substantially constant.”  Does the currently claimed language insinuate that the aperture is only somewhat circular (i.e. other shapes would be acceptable)? Clarification is requested.
With respect to claim 9, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner asserts that the incorporation of the term “substantially” to describe the inner diameter of the tip region is indefinite because the specification does not provide for the full scope of what is intended to be encompassed by said terminology, nor does the claim provide a manner to determine a limit on the nature of “substantially constant.”  Clarification is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USP 3,084,592) in view of Staton et al (US 2014/0260697 A1).
With respect to claim 1, Scott discloses a pipette (11, See Fig. 1 and Col. 1, line 71 – Col. 2, line 6) comprising:
A tubular body (chamber 23, See Fig. 3 and Col. 2, lines 12-24) arranged between a tip region (area around passage 31) and a mouthpiece region (area around passage 33) (See Fig. 3 and Col. 2, lines 12-33);
Wherein the tip region comprises an average wall thickness that is greater than a wall thickness of the tubular body (See Fig. 3 and Col. 2, lines 14-29 for discussion of the shape of the pipette).
While Scott does disclose that the pipette can be made from a transparent plastic (See Col. 2, lines 1-3), there is no explicit disclosure of the pipette being stretch blow molded. However, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). Therefore, the feature of the pipette being stretch blow molded is considered to be obtainable by the pipette of Scott, particularly given the potential materials that it can be constructed of.
Additionally, there is no explicit disclosure of the limitation of pipette being devoid any joint between the tubular body and the tip region, and between the tubular body and the mouthpiece region (See Fig. 3 of Scott).
		Staton teaches a tapered pipette (10), wherein the pipette may be formed from a thermoplastic resin suitable for injection molding that is relatively clear when set to allow for viewing the meniscus of the liquid being dispensed therefrom (See Para. 0062).  The pipette body is formed from a one-piece construction that is capable of dispensing both high volumes of liquid and highly accurate smaller volumes of liquid wherein the accuracy of the volume of liquid delivered increases along the length of the pipette (See Fig. 1B and Para. 0008).
		It would have been obvious to one of ordinary skill in the art at the tie of filing to incorporate the one-piece construction utilized by the pipette of Staton into the pipette of Scott for the purpose of forming a pipette that is capable of dispensing both high volumes of liquid and highly accurate smaller volumes of liquid wherein the accuracy of the volume of liquid being delivered increases along the length of the pipette.
		With respect to claim 2, the combination of Scott depicts that the tip region (31) has an aperture with a substantially constant inner diameter (See Fig. 3 of Scott and Col. 2, lines 34-36 for discussion of the openings of passage 31).  
		With respect to claim 3, Scott depicts that the mouthpiece region comprises an average wall thickness that is greater than the wall thickness of the tubular body (See Fig. 3-1 reproduced below).

    PNG
    media_image1.png
    243
    627
    media_image1.png
    Greyscale

Fig. 3-1 (reproduction of Fig. 3)
With respect to claim 4, Scott depicts that the inner diameter of the mouthpiece region is smaller than inner diameter of the tubular body (See Fig. 3-2 reproduced below for depiction of passage 33 of the mouthpiece region as compared to the space encompassed by chamber 23 of the tubular body).

    PNG
    media_image2.png
    109
    598
    media_image2.png
    Greyscale

Fig. 3-2 (reproduction of Fig. 3)
Fig. 3-2 (reproduction of Fig. 3)
With respect to claims 5 and 7, Scott discloses that the pipette can be made of a transparent plastic (See Col. 2, lines 1-3), but does not disclose a specific type of plastic to use. Scott additionally fails to disclose that the tubular body, tip region, and mouthpiece region comprise a thermoplastic material (claim 5), wherein the material may comprise: crystalline polystyrene, poly(styrene-butadiene-styrene), polyethylene terephthalate, polypropylene, copolymers of any two or more of the foregoing polymers, and/or recycled streams of any one or more of the foregoing polymers (claim 7).  
Staton teaches a tapered pipette (10), wherein the pipette may be formed from a thermoplastic resin suitable for injection molding that is relatively clear when set to allow for 
viewing the meniscus of the liquid being dispensed therefrom.  Exemplary suitable thermoplastic resins include polystyrene, polypropylene, polyethylene, styrene acrylonitrile, cyclic olefin polymer, cyclic olefin copolymer, polycarbonate, polysulfone, polyethylene terephthalate, polymethylmethacrylate, acrylic copolymers, and polymethylpentene (See Para. 0062).  The thermoplastic resin is introduced into the mold by injectors at a rate predetermined to efficiently fill the mold, generally over a period of time between about 1 and 5 seconds.  The resin is injected into the mold near the base of the core.  The core is relatively long and thin but has a greater diameter at the base than at the tip.  The base of the core corresponds to the 
proximal end of the elongated body the tip of the core corresponds to the distal end of the pipette.  The greater diameter of the base resists the tendency of the core to deflect during the high-pressure injection of the thermoplastic resin.  After injection, the resin is allowed to cool for a prescribed period of time before the mold is opened and the knockout bar removes the core from the mold.  The stripper then forces the pipette off of the core (See Paras. 0062-0065).
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thermoplastic materials taught by Staton into the pipette of Scott for the purpose of utilizing a material that can withstand the pressure of injection molding while still producing a pipette with a transparent body that allows for ease of a user reading the markings on the body of the pipette.
		With respect to claim 9, Scott depicts that the tip region comprises a substantially constant inner diameter and comprises an outer diameter that increases with proximity to the tubular body (See Fig. 3-3 below for magnified depiction of the tip region for depiction of the passage 31 diameter at the tip, and Figs.2 and 3-2 above for depiction of the various regions of the pipette, wherein the outer diameter drastically increases from the aperture to the tubular body).
		With respect to claim 10, Scott fails to disclose that the tip region comprises a non-constant inner diameter.
		Staton teaches the formation of pipettes capable of dispensing both high volumes of liquid and highly accurate smaller volumes of liquid wherein the accuracy of the volume of liquid delivered increase along the length of the pipette, further wherein core deflection is reduced during the injection molding process by having a relatively thick core near the injection site near the proximal end of the pipette that tapers along the length of the pipette toward the opening in the tip of the pipette.  In addition, the taper allows for the cooling pipette to simultaneously release the core when being removed from the core thereby decreasing the risk of core breakage during this step (See Para. 0009 and Figs. 1B and 1D).  the first generally frustoconical-shaped portion 36, 136, 236 defines a first taper and the second generally frustoconical-shaped portion 38, 138, 238 defines a second taper.  In an embodiment, the first generally frustoconical-shaped portion 36, 136, 236 is contiguous with the second generally frustoconical-shaped portion 38, 138, 238 (See Para. 0037).
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the tapered configuration of the tip portion of Staton into the tip region of Scott for the purpose of reducing core deflection during the injection molding process by having a relatively thick core near the injection site near the proximal end of the pipette that tapers along the length of the pipette toward the opening in the tip of the pipette.  Additionally, the taper allows for the cooling pipette to simultaneously release the core when being removed from the core thereby decreasing the risk of core breakage during this step.
		 With respect to claim 11, Scott depicts that a region of greatest wall thickness of the pipette is within the tip region (See Fig. 3-3 reproduced below).

    PNG
    media_image3.png
    216
    538
    media_image3.png
    Greyscale

Fig. 3-3 (reproduction of Fig. 3)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USP 3,084,592) and Staton et al (US 2014/0260697 A1) in view of Mekata et al (US 2016/0280449 A1).
Refer above for the combined teachings of Scott and Staton.
The combination of Scott and Staton fails to teach that the tubular body comprises biaxially oriented thermoplastic material.
Mekata teaches a two-fluid discharge container (10), wherein the container body (11) may be formed of synthetic resin (for example, FIG. 3, 4).  As the synthetic resin to become the material thereof, that which is not erodible by filled contents, for example, polyethylene 
terephthalate, polycyclohexanedimethylene terephthalate, polyarylate, nylon, cyclicolefin copolymer etc. of thermoplastic resin, can be adopted, and is formed by biaxially oriented stretch blow molding etc. For example, a parison formed by injection molding, extrusion molding etc. is heated, and inflated in a metal mold while being stretched in the axial direction, and formed into a desired shape.  The neck portion 11c and the mouth portion 11d (in FIG. 3, 4, a thick-walled flange 11g) is in common with the parison normally, and is thick-walled because it is not inflated.  As the synthetic resin, that which having translucency may be used to give translucency to the container body 11.  In this case, the remaining quantity, the state etc. of the content can be visually observed (See Para. 0105).  It is advantageous, in certain applications, for the volume-occupying component wall to be both high in strength and thin, which is what biaxially oriented stretch blow molding accomplishes.
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the biaxially oriented material utilized by Mekata into the tubular body of the pipette of Scott and Staton for the purpose of creating a volume-occupying component that is both high in strength and thin.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (USP 3,084,592) and Staton et al (US 2014/0260697 A1) in view of Tubbs et al (US 2016/0318014 A1).
Refer above for the combined teachings of Scott and Staton.
The combination of Scot and Staton fails to teach that the tubular body comprises a wall thickness in a range of from 0.25 mm to 0.6 mm.
Tubbs teaches a thin walled pipette tip (10) for use with a liquid handler, wherein the pipette tip includes a mandrel engaging portion (20) and an elongated body (22) that extends distally from the mandrel engaging portion.  The elongated body includes a proximal end (42) adjacent the mandrel engaging portion and an orifice (44) at the distal end of the elongated body, which corresponds with the distal end (16) of the pipette tip.  The elongated body 
has an interior cavity (46) that is defined by the inner surface (50) of the sidewall (52) that forms the elongated body.  The interior cavity is in fluid communication with the interior cavity (28) of the mandrel engaging portion.  The orifice in the distal end of the elongated body is in fluid communication with the orifice (24) at the proximal end (38) of the mandrel engaging portion via the interior cavities (28, 46) of the elongated body and the mandrel engaging portion. The wall thickness of the sidewall at the proximal end of the elongated body is greater than the wall thickness of the sidewall at the distal end of the elongated body.  In an embodiment, the wall thickness of the sidewall at the proximal end of the elongated body does not exceed about 0.025 inches, or from about 0.02 inches to about 0.025 inches, or is about 0.021 inches (0.53mm).  In an embodiment, the wall thickness of the sidewall at the distal end of the elongated body does not exceed about 0.01 inches (0.25mm) (See Paras. 0023-0024).  The very thin thickness of the sidewall of the distal portion elongated body improves the efficiency with which the seal is formed and results in a much better seal as compared to heat seals formed with pipettes having a thicker sidewall (See Para. 0030).
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the wall thicknesses of the pipette tip of Tubbs into the tubular wall of Scott in order to improve the efficiency with which a seal is formed with an associated pressure source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           September 10, 2022

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796